DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 11/22/2021.
Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments filed on 10/20/2021 have been fully considered and are persuasive. 
Claims 1-19 are allowed.
The discovered prior art do not teach or suggests the limitations of “the trained neural network predicting core temperature associated with running the application on a core of the hardware processor, wherein the trained neural network parameterizes at least fan speed and cooling liquid flow associated with the hardware processor, wherein the neural network is trained to, given an input including previously unseen hardware resource utilization data associated with an individual application, predict the individual application’s core temperature associated with running the individual application”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Gross et al. (US PGPUB 2010/0315223) disclose a method for providing control signals to a fan in a computer system. An electronic device receives temperature measurements and a fan-speed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HANG PAN/Primary Examiner, Art Unit 2193